    Case 3:14-cv-00907-HTW-LRA Document 203-1 Filed 02/06/19 Page 1 of 1




                   United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
ġ                     ġ                                  ġ
LYLE W. CAYCE         ġ                                          TEL. 504-310-7700
CLERK                 ġ                                       600 S. MAESTRI PLACE,
                      ġ                                               Suite 115
                                                             NEW ORLEANS, LA 70130

                              February 06, 2019

Mr. Arthur S. Johnston, III
Southern District of Mississippi, Jackson
United States District Court
501 E. Court Street
Suite 2.500
Jackson, MS 39201

      No. 16-60797        Homewood Company, L.L.C., et al v. City of
                          Pearl, Mississippi
                          USDC No. 3:14-CV-907


Dear Mr. Johnston,
Enclosed is a copy of the judgment issued as the mandate.



                                    Sincerely,
                                    LYLE W. CAYCE, Clerk



                                    By: _________________________
                                    Dantrell L. Johnson, Deputy Clerk
                                    504-310-7689

cc w/encl:
     Mr. James A. Bobo
     Mr. John G. Corlew
     Mr. Gregory L. Hemphill
     Mr. Samac Richardson
     Mrs. Kathy K. Smith
     Mr. Steven Harrison Smith

P.S.: In light of the enclosed order, appellant’s motion for award
of attorney’s fees, costs and expenses, that was carried with the
case, is now moot.
